AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                Fll..ED

                                         UNITED STATES DISTRICT COUR                                      CLERK, U.S. l".JISTR!CT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA                              SOUTHERN STRICT OF CALIFORNIA
                                                                                                        BY                      DEPUTY
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINA CASE
                                    v.                              (For Offenses Committed On or After November 1, 1987)


                   MICHAEL ENRIQUEZ (1)
                                                                       Case Number:         18-CR-3575-BAS

                                                                    BRIAN SUN
                                                                    Defendant's Attorney
USM Number        24261034
• -
THE DEFENDANT:
IZI pleaded guilty to count(s)           ONE (1) AND TWO (2) OF THE INFORMATION

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                  Count
18:1001-FALSE STATEMENTS                                                                                                1
18: 1519 - OBSTRUCTION OF JUSTICE                                                                                       2




     The defendant is sentenced as provided in pages 2 through                6            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                is          dismissed on the motion of the United States.

      Assessment: $200.00 ($100 EACH COUNT)


D     JVTA Assessment*: $
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   See fine page             D Forfeiture pursuant to order filed                                           , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    JUNE 27, 2019
                                                                    Date of Imposition of Sentence



                                                                    HON. CYNTHIA BASHANT
                                                                    UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                MICHAEL ENRIQUEZ (1)                                                     Judgment - Page 2 of 6
CASE NUMBER:              l 8-CR-03575-BAS




                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 COUNT ONE (1): TWENTY SEVEN (27) MONTHS AND COUNT TWO (2): TWENTY SEVEN (27)
 MONTHS TO RUN CONCURRENT TO EACH OTHER FOR A TOTAL OF TWENTY SEVEN (27)
 MONTHS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:
       THE COURT RECOMMENDS THE DEFENDANT NOT BE DESIGNATED TO A FACILITY IN THE STATE
       OF TEXAS.
       THE COURT RECOMMEND THE DEFENDANT BE DESIGNATED TO A FACILITY IN THE SOUTH EAST
       REGION PREFERABLY FLORIDA SUCH AS MAXWELL OR PENSICOLA FOR FAMILY VISITS.


 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at
                  --------- A.M.                              on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
       ~     on or before AUGUST 21, 2019 AT 12:00 PM (NOON).
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                -------------                                 ---------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                    18-CR-03575-BAS
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:              MICHAEL ENRIQUEZ (1)                                                        Judgment - Page 3 of 6
     CASE NUMBER:            18-CR-03575-BAS

                                                SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of: COUNT ONE (I) AND TWO
(2): THREE (3) YEARS EACH COUNT TO RUN CONCURRENT FOR A TOTAL OF THREE (3) YEARS.


                                             MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           •
           The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
              risk of future substance abuse. (check if applicable)
4.   •   The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution. (check if applicable)
5.   IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7.   •The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                           18-CR-03575-BAS
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  MICHAEL ENRIQUEZ (I)                                                                   Judgment - Page 4 of 6
 CASE NUMBER:                18-CR-03575-BAS

                                     STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

     1.   The defendant must report to the probation office in the federal judicial district where they are authorized to reside
          within 72 hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a
          different probation office or within a different time frame.

    2.    After initially reporting to the probation office, the defendant will receive instructions from the court or the probation
          officer about how and when the defendant must report to the probation officer, and the defendant must report to the
          probation officer as instructed.

    3.    The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without
          first getting permission from the court or the probation officer.

    4.    The defendant must answer truthfully the questions asked by their probation officer.

    5.    The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live
          or anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
          probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
          unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
          change or expected change.

    6.    The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant
          must permit the probation officer to take any items prohibited by the conditions of their supervision that he or she
          observes in plain view.

    7.    The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation
          officer excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must
          try to find full-time employment, unless the probation officer excuses the defendant from doing so. If the defendant
          plans to change where the defendant works or anything about their work (such as their position or their job
          responsibilities), the defendant must notify the probation officer at least 10 days before the change. If notifying the
          probation officer at least 10 days in advance is not possible due to unanticipated circumstances, the defendant must
          notify the probation officer within 72 hours of becoming aware of a change or expected change.

    8.    The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the
          defendant knows someone has been convicted of a felony, they must not knowingly communicate or interact with
          that person without first getting the permission of the probation officer.

    9.    If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within
          72 hours.

     1O. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous
         weapon (i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
         another person such as nunchakus or tasers).

     I 1. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human
          source or informant without first getting the permission of the court.

     12. Intentionally Omitted.

     13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                     18-CR-03575-BAS
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              MICHAEL ENRIQUEZ (1)                                                    Judgment - Page 5 of 6
CASE NUMBER:            l 8-CR-03575-BAS

                                 SPECIAL CONDITIONS OF SUPERVISION

     1. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

     2. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
        Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
        contraband or evidence of a violation of a condition of release; failure to submit to a search may be
        grounds for revocation; the defendant shall warn any other residents that the premises may be subject to
        searches pursuant to this condition.

     3. Provide complete disclosure of personal and business financial records to the probation officer as
        requested.

     4. Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained,
        directly or indirectly, including any interest obtained under any other name, or entity, including a trust,
        partnership or corporation until the fine or restitution is paid in full.

     5. Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property
        owned, directly or indirectly, including any interest held or owned under any other name, or entity,
        including a trust, partnership or corporation.

     6. Complete Two Hundred and Fifty (250) Hours of community service approved by the probation officer
        within Three (3) Years and/or the term of supervised release. One Hundred and Twenty-Five (125) Hours
        must be completed within the first year and a half of supervised release

II




                                                                                                 18-CR-03575-BAS
AO 245S (CASD Rev. 01/19) Judgment in a Criminal Case

   DEFENDANT:              MICHAEL ENRIQUEZ (1)                                                 Judgment - Page 6 of 6
   CASE NUMBER:            l 8-CR-03575-BAS

                                                    FINE


  The defendant shall pay a fine in the amount of    -$50,000
                                                       ~-------                 unto the United States of America.

  Pay a fine in the amount of $50,000 through the Clerk, U.S. District Court. Payment of fine shall be forthwith.
  During any period of incarceration the defendant shall pay fine through the Inmate Financial Responsibility
  Program at the rate of 50% of the defendant's income, or $25.00 per quarter, whichever is greater. The
  defendant shall pay the fine during his supervised release at the rate of $1,000 per month. These payment
  schedules do not foreclose the United States from exercising all legal actions, remedies, and process available
  to it to collect the fine judgment at any time.

  Until fine has been paid, the defendant shall notify the Clerk of the Court and the United States Attorney's
  Office of any change in the defendant's mailing or residence address, no later than thirty (30) days after the
  change occurs.




  This sum shall be paid    •    Immediately.




  The Court has determined that the defendant     does         have the ability to pay interest. It is ordered that:
  D The interest requirement is waived




                                                                                                             [Type text]
